Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE DIVIDEND INCOME FUND EATON VANCE EQUITY RESEARCH FUND EATON VANCE INTERNATIONAL EQUITY FUND EATON VANCE STRUCTURED EMERGING MARKETS FUND Supplement to Prospectus dated March 1, 2007 The following replaces the paragraph under Common Practices under Fund Summaries: Common Practices. Dividend Income Fund may invest up to 35% of its assets, Equity Research Fund may invest up to 25% of its assets and International Equity Fund and Structured Emerging Markets Fund may invest without limit in foreign securities. Each Fund may at times engage in derivatives transactions (such as futures contracts and options, short sales and equity swaps) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. The following is added as the sixth paragraph under Dividend Income Fund under Investment Objectives & Principal Policies and Risks: Dividend Income Portfolio may also engage in derivative transactions such as purchased puts, written covered calls, equity collars, equity swaps, covered short sales and stock index futures to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. The following is added as the second paragraph under Equity Research Fund under Investment Objectives & Principal Policies and Risks: Equity Research Fund may also engage in derivative transactions such as the purchase of put options, futures contracts and options thereon and options on securities, currencies and securities indices, and the sale of call options and stock index futures to enhanced returns, to protect against price declines or as a substitute for the purchase or sale of securities. The following is added as the third paragraph under International Equity Fund under Investment Objectives & Principal Policies and Risks: International Equity Portfolio may also engage in derivative transactions such as options, futures contracts and options thereon, forward currency exchange contracts, covered short sales, equity swaps and equity collars to protect against stock price, interest rate or currency rate declines to enhance returns, or as a substitute for the purchase or sale of securities or currencies. The following is added as the sixth paragraph under Structured Emerging Markets Fund under Investment Objectives & Principal Policies and Risks: Structured Emerging Markets Fund may also engage in derivative transactions such as futures contracts on securities, securities indices, other financial instruments or currencies; options on futures contracts, exchange-traded and over-the-counter options on securities, indices or currencies; forward foreign currency exchange contracts; equity index swaps, and agreements, sometimes called cash puts. These derivative instruments may be used to enhance returns, protect against price declines or as a substitute for the purchase or sale of securities or currencies. The following is added as the fifth paragraph under Additional Policies and Risks under Investment Objectives & Principal Policies and Risks: Derivative Instruments. Each Fund and Portfolio at times may engage in derivative transactions. The use of derivatives is a highly specialized and engaging in derivative transactions for purposes other than hedging is speculative. The built-in leverage inherent to many derivative instruments may result in losses that substantially exceed the initial amount paid or received by a Fund or Portfolio and there is a risk of loss in the event of a counterpartys default. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying security. Derivative hedging transactions may not be effective because of imperfect correlation and other factors. In a covered short sale, the Portfolio may be forced to deliver stock to close a position. May 16, 2007 DEISEPS EATON VANCE EQUITY RESEARCH FUND Supplement to Statement of Additional Information dated March 1, 2007 The following is added as the fourth paragraph under "Short Sales" under "Strategies and Risks": Equity Research Fund may also engage in uncovered short selling of securities, i.e. selling a security it does not own in anticipation of a decline in the market value of that security. Losses from uncovered short sales may be unlimited. The Fund will incur a loss as a result of a short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security. In addition, the Fund will be at risk of defaulting on its settlement obligation if the relevant securities are not available. The Fund will limit the value of securities sold short to less than 5% of the net asset value of the Fund. May 16, 2007
